Order of Appellate Term reversing order, of Civil Court which dismissed third-party complaint, unanimously reversed, on the law, without costs and disbursements in any court, and order of Civil Court, entered April 27, 1967, reinstated, and the third-party complaint dismissed. (See French Hosp. v. Stuart, 31 A D 2d 522.) The third-party plaintiffs fail to present a proper factual basis to support a claim that the third-party defendant is estopped from asserting the two-year period of limitation prescribed by the hospital service plan contract. Concur — Eager, J. P., Capozzoli, Nunez, McNally and Steuer, JJ.